     Case 2:20-cv-03494-JWH-SK Document 24 Filed 12/07/20 Page 1 of 2 Page ID #:92




 1   SO. CAL. EQUAL ACCESS GROUP
     Jason J. Kim (SBN 190246)
 2   Jason Yoon (SBN 306137)
     101 S. Western Ave., Second Floor
 3   Los Angeles, CA 90004
     Telephone: (213) 252-8008
 4   Facsimile: (213) 252-8009
     scalequalaccess@yahoo.com
 5
     Attorneys for Plaintiff
 6   LEEMANUEL WEILCH
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
     LEEMANUEL WEILCH                              Case No.: 2:20-cv-03494-JWH-SKx
11
                                                   Judgment
12               Plaintiff,
13         vs.
14
     SOMER ROSE, INC.; and DOES 1 to 10,
15
                 Defendants.
16
17
18
19
20         Upon review of the court files, the motion for default judgment, the declarations
21   submitted in support of the default judgment, and the evidence presented having been
22   fully considered, it is hereby ORDERED, ADJUDGED, and DECREED as follows:
23         1.    Plaintiff LEEMANUEL WEILCH shall have JUDGMENT in his favor in
24   the amount of $4,000.00 in statutory damages and $3,640.00 in attorneys’ fees and costs,
25   totaling $7,640.00, against Defendant SOMER ROSE, INC.
26         2.    Defendant SOMER ROSE, INC. is ordered to provide an accessible parking
27   space at the property located at 6954 Atlantic Ave., Long Beach, California, in
28   compliance with the Americans with Disabilities Act Accessibility Guidelines.



                                            Judgment - 1
     Case 2:20-cv-03494-JWH-SK Document 24 Filed 12/07/20 Page 2 of 2 Page ID #:93




 1         3.     Fictionally named party defendants DOES 1 to 10 are DISMISSED, with
 2   prejudice.
 3         4.     To the extent that Plaintiff LEEMANUEL WEILCH seeks any other relief in
 4   this action, it is DENIED.
 5         IT IS SO ORDERED
 6
 7
 8   Dated: December 7, 2020             By:
                                               Hon. John W. Holcomb
 9                                             United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                          Judgment - 2
